Response to Amendment
This Office action is in response to the amendments and remarks filed 12/17/2021. The amendments to the claims were received and have been entered. 
Claims 1 and 6 have been amended. Claim 5 has been canceled. Claim 21 has been added. Claim 1-4 and 6-21 remains present in this application. 
The claim amendments have overcome the Lee and Sugiyama prior art rejection. 
	
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-4 and 6-21 are allowed over the prior art of record. 
Regarding claim 1, claimed invention teaches “a head-up display has a biconic lens array between the printed circuit board and the display, the biconic lens array including a plurality of biconic lenses, each one of the plurality of biconic lenses is aligned with a different one of the plurality of light emitting elements, light emitted by the plurality of light emitting elements passes through the plurality of biconic lenses and illuminates the display.” None of prior art of records cited alone or in combination provides the motivation to teach claimed limitation “wherein each one of the plurality of biconic lenses includes a first aspheric outer surface and a second aspheric outer surface that is opposite to the first aspheric surface.”  
Regarding claim 15, the previously-indicated allowable subject matter set forth on page 6 in the 9-17-21 OA. None of prior art of records cited alone or in combination provides the motivation to teach claimed invention “a head-up display” including claimed limitation “wherein each one of the plurality of biconic lenses includes: a first aspheric portion including a first outer convex surface facing the printed circuit board; a second 
Regarding claim 21, claimed invention teaches “a head-up display has a biconic lens array between the printed circuit board and the display, the biconic lens array including a plurality of biconic lenses, each one of the plurality of biconic lenses is aligned with a different one of the plurality of light emitting elements, light emitted by the plurality of light emitting elements passes through the plurality of biconic lenses and illuminates the display.” None of prior art of records cited alone or in combination provides the motivation to teach claimed limitation “wherein each one of the plurality of biconic lenses includes four aspheric radii.”  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: January 17, 2022